UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1829


PHILLIP B. LEISER; CREATIVE LEGAL SOLUTIONS, PLLC, f/k/a The Leiser
Law Firm, PLLC,

                    Plaintiffs - Appellants,

             v.

CHIEF JUSTICE DONALD W. LEMON, In his Official Capacity as Chief Justice
of the Supreme Court of Virginia; THE HONORABLE J. MARTIN BASS, In his
Official Capacity as Judge, Pro Tempore of the Circuit Court of Fauquier County,
Virginia,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00349-LMB-MSN)


Submitted: November 27, 2018                                Decided: December 13, 2018


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip B. Leiser, THE LEISER LAW FIRM, Tysons Corner, Virginia, for Appellants.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Appellants appeal the district court’s order dismissing their civil complaint for

lack of jurisdiction.   We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. * See Leiser v. Lemon, No. 1:18-cv-

00349-LMB-MSN (E.D. Va. June 21, 2018); see also Fed. R. Civ. P. 12(h)(3); Arbaugh

v. Y&H Corp., 546 U.S. 500, 514 (2006); Lance v. Dennis, 546 U.S. 459, 463-64 (2006);

Sierra Club v. U.S. Dep’t of the Interior, 899 F.3d 260, 283 (4th Cir. 2018); Thana v. Bd.

of License Comm’rs for Charles Cty., 827 F.3d 314, 318-20 (4th Cir. 2016); Adkins v.

Rumsfeld, 464 F.3d 456, 464-65 (4th Cir. 2006).        We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
        We agree that the district court lacked jurisdiction based on the Rooker-Feldman
doctrine, or alternatively, based on Appellants’ failure to demonstrate standing.


                                            2